Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on October 12, 2022 is acknowledged.  The traversal is on the ground(s) that the two groups would not impose an undue search burden.  This is not found persuasive because Group II would require searching in classes directed to ceramic products and details that would not be limited by how the products are produced for determining patentability. Such a search would entail different classifications and keyword terms.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected product, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 12, 2022.
Applicant’s election without traverse of a saturant comprising water, a first ceramic material of calcium phosphate, and a second material of silica in the reply filed on October 12, 2022 is acknowledged.
Claims 5-6 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of saturant, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 12, 2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites, “wherein the pressure applied to the first layer of the first ceramic material, the second layer of the second ceramic material, or both, wherein the pressure is in a range of from about 0 Pa to about 800 MPa.” The first clause refers to the pressure applied in claim 1, but does not recite any sort of action or limitation. The second clause also refers to the pressure and includes a limitation, although it is the same range as the parent claim. It is unclear what the first clause is meant to convey, if anything. Claim 8 is interpreted as if the first clause is not present as it does not appear to convey a limitation to the recited method.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites the same pressure range as parent claim 1 and therefore does not further limit the subject matter of the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gogotsi (US 2021/0101839).
Regarding claim 1, Gogotsi discloses an additive manufacturing method, comprising: forming a first layer of a first ceramic material (distributing precursor, [0082]); forming a second layer of a second ceramic material (forming a stack and distributing precursor, [0063] [0082]); contacting the first layer of the first ceramic material, the second layer of the second ceramic material, or both with a saturant (applying solvent water, [0021] [0079] [0100]); applying pressure to the first layer of the first ceramic material, the second layer of the second ceramic material, or both, wherein the pressure is in a range of from about 0 Pa to about 800 MPa (50MPa - 600 MPa, [0021] [0079] [0100]); heating the first layer of the first ceramic material, the second layer of the second ceramic material, or both to a temperature in a range of from about 50 °C to about 300 °C (less than 300°C; 150°C to 300°C, [0021] [0079] [0089] [0100]); at least partially dissolving a portion of an external surface of a ceramic particle of the first layer of the first ceramic material, the second layer of the second ceramic material, or both ([0021] [0079] [0100]); fusing a portion of the dissolved portion of the external surface of the ceramic particle as the saturant evaporates to form a product having a density in a range of from about 65% to about 100% relative to corresponding fully densified product (85%, [0021] [0079] [0100]).
Regarding claim 2, Gogotsi discloses wherein the first ceramic material and the second ceramic material independently comprises vanadium oxide (vanadate, [0010] [0043] [0117]), tungsten carbide (transition carbide, [0006]), titanium carbide (2D transition carbide like MXene, [0006]), zirconium oxide (Zr oxide, [0010]), titanium oxide ([0010]), or mixtures thereof ([0010]).  
Regarding claim 3, Gogotsi discloses wherein the saturant comprises water ([0100] [0162-63]).  
Regarding claim 4, Gogotsi discloses wherein the saturant further comprises glycerine (water and glycerol, [0162]).  
Regarding claim 7, Gogotsi discloses wherein the first layer of the first ceramic material, the second layer of the second ceramic material, or both are heated to a temperature in a range of from about 80 °C to about 100 °C (cooled to 80° C entails heating to a temperature just above 80 ° C, [0178]; claim 7 does not recite that the heating of claim 1 is being further limited and different heating steps read on this claim).  
Regarding claim 8, Gogotsi discloses wherein the pressure applied to the first layer of the first ceramic material, the second layer of the second ceramic material, or both, wherein the pressure is in a range of from about 0 Pa to about 800 MPa (50MPa - 600 MPa, [0021] [0079] [0100]).  
Regarding claim 9, Gogotsi discloses wherein the pressure is applied by a press ([0178]).  
Regarding claim 10, Gogotsi discloses wherein the product has a density in a range of from about 80% to about 95% relative to a corresponding fully densified product (85%, [0021] [0079] [0100]).  
Regarding claim 11, Gogotsi discloses wherein the method is free of contacting a binder with the first layer of the first ceramic material, the second layer of ceramic material, or both (embodiments with only water and therefore no binder present, [0100]; note that Applicant teaches that glycol can be a binder and that claim 11 does not depend from claim 4 which recites an additional component for the saturant).  
Regarding claim 12, Gogotsi discloses a product formed according to the additive manufacturing method of claim 1 (as noted above regarding claim 1, Gogotsi teaches performing the method and therefore teaches the product formed as a result).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the alternative, claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gogotsi (US 2021/0101839).
Regarding claim 7, Gogotsi teaches wherein the first layer of the first ceramic material, the second layer of the second ceramic material, or both are heated to a temperature in a range of from about 80 °C to about 100 °C (less than 300°C teaches an overlapping range, [0021] [0079] [0089] [0100]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bouville (US 2019/0248707) teaches a cold sintering process with calcium phosphate and silicate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J CHIDIAC whose telephone number is (571)272-6131. The examiner can normally be reached 8:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS J CHIDIAC/             Examiner, Art Unit 1744                                                                                                                                                                                           
/LEITH S SHAFI/             Primary Examiner, Art Unit 1744